             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00025-MR


EARL SPENCER BOYCE, JR.,         )
                                 )
         Petitioner,             )
                                 )
vs.                              )                      ORDER
                                 )
TRAVIS M. BRAGG,                 )
                                 )
         Respondent.             )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s second Application

to Proceed in District Court Without Prepaying Fees or Costs [Doc. 5].

      Petitioner has filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241, which requires a $5.00 filing fee. [Doc. 1]. He filed an

Application to proceed in forma pauperis [Doc. 3] that was denied without

prejudice due to his failure to file a six-month prison trust fund account

statement pursuant to 28 U.S.C. § 1915(a)(2). [See Doc. 4]. The Court then

ordered Petitioner to either pay the required filing fee or refile his Application

in accordance with § 1915(a)(2). [Id.].

      Petitioner has now filed a second Application to proceed in forma

pauperis. [Doc. 5]. In support of the Application, Petitioner has filed a trust

account statement showing a six-month average daily account balance of
$52.50 [Doc. 6 at 2] and a commissary receipt indicating an account balance

of $36.63 as of February 19, 2019 [Doc. 6-1 at 1]. He further states that he

receives income of $40 per month from his father. [Doc. 5 at 5].

      It appears from Petitioner’s filings that he has adequate resources to

pay the $5.00 filing fee. See 28 U.S.C. § 1915(b)(1). Therefore, Petitioner’s

Application is denied. Petitioner shall be required to pay the $5.00 filing fee

within thirty (30) days of this Order. Failure to comply with this Order will

likely result in the dismissal of this action without prejudice. See generally

Fed. R. Civ. P. 41(b); 28 U.S.C. § 1915.

      IT IS, THEREFORE, ORDERED that Petitioner’s Application to

Proceed in District Court Without Prepaying Fees or Costs [Doc. 5] is

DENIED. Petitioner shall pay the required filing fee within thirty (30) days of

this Order. Petitioner is specifically advised that failure to pay the

required filing fee in the time required will likely result in the dismissal

of this action without prejudice.

      IT IS SO ORDERED.
                               Signed: March 2, 2019




                                         2
